This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1      35IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 35,268

 5 PETER MENDOZA,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
 8 James L. Sanchez, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Peter Mendoza
13 Santa Rosa, NM

14 Pro se Appellant


15                                 MEMORANDUM OPINION

16 BUSTAMANTE, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4   {2}   Affirmed.

5   {3}   IT IS SO ORDERED.

6

7                                   _______________________________________
8                                   MICHAEL D. BUSTAMANTE, Judge

9 WE CONCUR:


10
11 RODERICK T. KENNEDY, Judge


12
13 J. MILES HANISEE, Judge




                                           2